        Case 1:16-cv-03742-JKB Document 36 Filed 11/13/18 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MARYLAND

JACK BOOTHE, Individually and on Behalf
of All Others Similarly Situated,         Case No.: 1:16-cv-03742-JKB

                       Plaintiff,

       v.

NORTHSTAR REALTY FINANCE CORP.,
INC., et al.,

                       Defendants.


               MOTION TO INTERVENE AND FOR RELIEF FROM
                      FINAL ORDER AND JUDGMENT
          Case 1:16-cv-03742-JKB Document 36 Filed 11/13/18 Page 2 of 4



       In accordance with Rules 24 and 60 of the Federal Rules of Civil Procedure, Proposed

Intervenors Michael Bumgardner, William Pennington, John Wood, and Marjorie Wood

("Intervenors") hereby move this Court for an order allowing intervention in this action and to

vacate the Court's Order and Final Judgment dated November 29, 2017 (Doc. No. 30) (the

"Order"). In the alternative, Intervenors ask the Court to amend the release in the Order with the

following language: "Notwithstanding anything in this Order shall be construed as a release of

the claims at issue in Bumgardner v. Colony Capital, Inc., No. BC712865 (Cal. Sup. Ct.-Los

Angeles Cty); Wood v. Colony Capital, Inc., No. BC714159 (Cal. Sup. Ct.-Los Angeles Cty) or

Weitzul v. Colony Capital, Inc., No. BC714169 (Cal. Sup. Ct.-Los Angeles Cty)."

       This Motion is based on this Motion, the supporting Memorandum of Law, the

Declaration of Patrick C. Smith in support filed herewith, and the [Proposed] Order Granting

Motion to Intervene and for Relief from Final Order and Judgment, filed herewith, all pleadings

and papers on file in this action, and any additional materials or arguments as may be considered

or required.

DATED: November 13, 2018                          Respectfully submitted,

                                                  DEHAY & ELLISTON

                                                  /s/ Patrick C. Smith
                                                  PATRICK C. SMITH (Bar No. 02054)
                                                  36 South Charles Street, Suite 1400
                                                  Baltimore, MD 21201
                                                  Telephone: (410) 783-7019
                                                  Facsimile: (410) 783-7221

                                                  SCOTT & SCOTT
                                                  ATTORNEYS AT LAW LLP
                                                  THOMAS L. LAUGHLIN, IV
                                                  RHIANA SWARTZ
                                                  The Helmsley Building
                                                  230 Park Avenue, 17th Floor
                                                  New York, NY 10169
                                                  Telephone: (212) 223-6444

                                              -1-
          Case 1:16-cv-03742-JKB Document 36 Filed 11/13/18 Page 3 of 4



                                         Facsimile: (212) 223-6334
                                         Email: tlaughlin@scott-scott.com
                                         rswartz@scott-scott.com

                                         ROBBINS ARROYO LLP
                                         STEPHEN ODDO
                                         600 B Street, Suite 1900
                                         San Diego, CA 92101
                                         Telephone: (619) 525-3990
                                         Facsimile: (619) 525-3991
                                         Email: soddo@robbinsarroyo.com

                                         Counsel for Intervenors




1315006




                                      -2-
          Case 1:16-cv-03742-JKB Document 36 Filed 11/13/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2018, I caused the foregoing to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to the email addresses denoted on the Electronic Mail Notice List, and I hereby certify that

I caused the foregoing document or paper to be mailed via the United States Postal Service to the

non-CM/ECF participants indicated on the Manual Notice List.


                                                     /s/ Patrick C. Smith_____________
                                                     PATRICK SMITH

                                                     Counsel for Intervenors




                                               -3-
